Citation Nr: 0946520	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for panniculitis.  

2.  Entitlement to service connection for bilateral shin 
splints.  

3.  Entitlement to an initial compensable evaluation for 
herniated nucleus pulposus, L3-L4, with chronic low back 
pain.  

4.  Entitlement to an initial compensable evaluation for left 
knee retropatellar pain syndrome.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1986 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

It is noted that the Veteran had perfected an appeal as to 
the issue of service connection for staph folliculitis and 
impetigo, but as that claim was subsequently granted by the 
RO in a May 2009 rating decision, it is not for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 2009, the RO sent the Veteran a letter, 
notifying him that his appeal was certified to the Board and 
was being transferred to the Board.  The RO also notified him 
that he had 90 days or until the Board issued a decision in 
his case to request to appear personally before the Board and 
give testimony concerning his appeal.  

In a letter received by the Board in October 2009, the 
Veteran requested a personal hearing before the Board.  On a 
form sent to him by the Board in November 2009 to clarify his 
hearing request, the Veteran indicated a desire for a hearing 
at the RO before a traveling Veterans Law Judge (Travel 
Board).  

Accordingly, this case is REMANDED for the following action.

Schedule the Veteran for a Travel Board 
hearing at the Regional Office before a 
Veterans Law Judge.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


